The plaintiff in error was tried, convicted and sentenced to be confined in the county jail for sixty days, and to pay a fine of one hundred dollars on an information charging that he did sell whisky to one Elmer Sweezy.
The only question presented is the sufficiency of the evidence to support the verdict.
Elmer Sweezy, a Cheyenne Indian, testified that the defendant sold him a bottle of whisky in the town of Calumet; that he paid him a dollar and a quarter for the whisky, and that he was arrested by W.M. Roscum, a deputy sheriff who took the bottle of whisky from him.
W.M. Roscum testified that he was a deputy sheriff and followed the defendant and Sweezy from a pool-hall to an out house, and heard the defendant say, "Dollar and a half," that he opened the door and Sweezy was putting the whisky into his pocket. *Page 169 
There was no testimony offered by the defendant. It is well settled that this court will not reverse the judgment of the trial court upon the ground that the evidence is insufficient to support the verdict when there is testimony in the record tending clearly to support the verdict of the jury. In our opinion the verdict of the jury is fully supported by the testimony taken on the trial. The judgment is therefore affirmed.